891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Brian Patrick PERCEVAL, Plaintiff-Appellant,v.Gordon F. YACH, Patti Kessel, Correctional Officer McGill,Defendants-Appellees.
No. 89-15004.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
Perceval appeals the district court's dismissal of his civil rights action for failure to state a claim.   He also appeals the magistrate's grant of a protective order in discovery to defendants.   We affirm.


2
* We affirm the order of dismissal pursuant to Fed.R.Civ.P. 12(b)(6) for the reasons set forth by the district court in its Memorandum Decision and Order dated December 9, 1988.

II

3
"We review the district court's grant of a protective order relating to discovery for an abuse of discretion."   Kirshner v. Uniden Corp. of America, 842 F.2d 1074 (9th Cir.1988).   Fed.R.Civ.P. 26(c) empowers the district court to issue any protective "order which justice requires to protect a party or persons from annoyance, embarrasment, oppression, or undue burden or expense."   Our review of the record satisfies us that the district court did not abuse its discretion in staying discovery pending its ruling on defendants' motion to dismiss.


4
Perceval further contends that the magistrate in the case had no authority to issue the protective order.   He has cited no authority for the contention that a magistrate may not properly issue a protective order, nor have we found any.   The argument is without merit.  28 U.S.C. § 636(b)(1)(A).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3